Citation Nr: 0702115	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected lumbar spine strain, with diffuse 
spondylosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

In a March 2006 decision, the Board increased the initial 
evaluation for the service-connected low back disability from 
20 percent to 40 percent.  He appealed this decision, to the 
extent that an even higher evaluation had not been granted, 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In August 2006, the Court granted a joint motion to vacate 
the portion of the Board decision that denied an initial 
evaluation in excess of 40 percent and to remand the case 
back to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

As noted in the August 2006 Joint Motion, the veteran 
reported, during his November 2003 VA examination, that he 
had extreme pain in both legs.  An examination of the lower 
extremities revealed decreased sensation to light touch on 
the plantar surfaces to light touch, but the examiner 
indicated that "[a]n EMG [was] required to evaluate these 
nerves."  

The examiner noted degenerative arthritic changes and 
spondylosis of the lumbar spine but did not conduct EMG 
testing or otherwise provide an opinion as to whether the 
veteran's service-connected disorder resulted in additional 
objective neurologic disability of either lower extremity.  

In this regard, the Board notes that, under the spine 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
associated objective neurological abnormalities  are to 
evaluated separately.  It is thus imperative that a further 
examination be conducted, with EMG testing, to determine 
whether the veteran has such abnormalities of the lower 
extremities.  

The Board also observes that the November 2003 VA examination 
is now more than three years old, and, in view of the 
contentions set forth by the veteran in the Court appeal, he 
appears to be asserting a worsening of his lumbar spine 
disorder.  This further underscores the need for a more 
contemporaneous VA examination of the spine.  But see 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since 
the last examination, in and of itself, does not warrant a 
further examination in the context of a rating claim unless 
the veteran asserts a worsening of the disorder).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected lumbar 
spine disorder and any associated 
objective neurological abnormalities.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion studies of 
the lumbar spine and EMG studies of the 
lower extremities.  

As to the lumbar spine disorder, the 
examiner should provide commentary as to 
the presence and extent of any painful 
motion, functional loss due to pain, 
additional disability on flare-ups, 
incapacitating episodes, or ankylosis.  

The examiner should further provide an 
opinion, for each lower extremity, as to 
whether there exists additional objective 
neurological disability that is causally 
related to the veteran's service-
connected lumbar spine disorder.  If so, 
the examiner should describe the severity 
of such disability.  If not, the examiner 
should so state.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim for an 
initial evaluation in excess of 40 
percent for his service-connected lumbar 
spine disorder should be readjudicated, 
with further consideration of whether 
separate evaluations are warranted for 
associated objective neurological 
disabilities of one or both lower 
extremities.  Full consideration should 
also be given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  

If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

